PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,071,692
Issue Date: 27 Jul 2021
Application No. 16/999,418
Filing or 371(c) Date: 21 Aug 2020
Attorney Docket No. None



:
:
:
:	DECISION ON PETITION
:
:



This is a decision on a request for duplicate letters patent filed on December 20, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent.  This petition is being treated as a petition pursuant to 37 C.F.R. § 1.181.

The petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.  

The file record discloses that application No. 16/999,418  matured into U.S. Patent No. 11,071,692 on July 27, 2021.  The electronic record further reveals that on July 27, 2021, the Patent Grant was mailed to the correspondence address of record.  However, Petitioner requests a duplicate, asserting that the Letters Patent was not received.  

Office records show an Application Data Sheet was included on initial deposit, with an instruction to direct all correspondence to the address associated with Customer Number 142665, which at the time was “Khoa Tho Le, P.O. Box 350954, Westminster, CO, 80035.”

Office records show that on July 9, 2021, prior to the mailing of the Letters Patent on July 27, 2021, the address that is associated with the Customer Number was changed to “KHOA THO LE,  
10263 EAST PEAKVIEW AVE # C 201, ENGLEWOOD, CO  80111” (emphasis added).  It follows this is the address to which the Letters Patent was mailed.

With this petition, Petitioner asserts that the Letters Patent was not received and has further asserted that his address is “10263 EAST PEAKVIEW AVE, ENGLEWOOD, CO 80111.” 


Moreover, the undersigned contacted the Electronic Business Center at 10:18 AM on March 21, 2022, who determined that on July 8, 2021, the user logged into PAIR and changed the address that is associated with this Customer Number by entering the information directly into information fields.  As such, the reason the address of record differs from Petitioner’s address appears to be because he entered “# C 201” as part of his address.

Section 711.03(c)(I)(A)(2) of the MPEP1 sets forth, in toto:

When the petitioner is a pro se applicant, the Office understands the petitioner may not have developed a formal docket record system for tracking correspondence. Nevertheless, petitioner must provide some sort of showing explaining the manner in which petitioner receives mail from the USPTO, maintains files for patent matters, and treats mail received for such matter.

Specifically, petitioner must explain the system for keeping track of patent matters - where petitioner keeps the correspondence; where due dates are recorded; how petitioner knows replies are due, etc. In essence, petitioner must explain how he reminds himself of response due dates and shows that the due date for an Office action was not entered into that system. Petitioner should include any available documentary evidence of the mail received, covering a reasonable period after the mailing date of an Office action, to demonstrate non-receipt of an Office action. Petitioner should also provide the USPTO with copies of any records or other methods, which could serve as a reminder of the due date for a response to an Office action, and where petitioner would have entered the receipt date of the Office action if petitioner received it (for example, a copy of the outside of a file or a calendar maintained by petitioner), if these documents are available. Furthermore, petitioner must include a statement from himself, or any other person at the address who may have handled the Office action, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Office action was not found. Lastly, petitioner must state that he was, in fact, residing at (or routinely checked) the correspondence address of record for a reasonable time after the mailing date of an Office action; the period when the Office action would have been received.

Emphases added.

The record does not establish that the Letters Patent was not received.  On renewed petition, Petitioner must address the following points:

Please explain how you keep track of patent matters - where you keep correspondence. 

Please provide any available documentary evidence of the mail received, covering a reasonable period after the mailing date of the Letters Patent, to demonstrate non-receipt of the same. 

Please provide a statement from yourself, or any other person at the address who may have handled the mailing, indicating that a search was conducted of the location where the correspondence from the USPTO would have been kept; however, the Letters Patent was not found. 

Please specify whether your address is 10263 EAST PEAKVIEW AVE # C 201, ENGLEWOOD, CO, 80111 (with the unit number included) or 10263 EAST PEAKVIEW AVE, ENGLEWOOD, CO, 80111 (with the unit number omitted).

Please specify whether mail addressed to 10263 EAST PEAKVIEW AVE # C 201, ENGLEWOOD, CO, 80111 (with the unit number included) would be delivered to 10263 EAST PEAKVIEW AVE, ENGLEWOOD, CO, 80111 (with the unit number omitted).

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, any response to this decision under 37 C.F.R. § 1.181(a) must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a)”.  This is not a final agency action within the meaning of 5 U.S.C § 704.

Alternatively, Petitioner may respond by filing a petition pursuant to 37 C.F.R. § 1.182, requesting the issuance of a duplicate Letters Patent due to non-receipt.  The fee is $210 at the small entity rate and no showing is required.

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, 2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 This section of the MPEP is viewable here: https://www.uspto.gov/web/offices/pac/mpep/s711.html#d0e81972 . 
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).